Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
Applicant asserts that the equation being close to zero is a definite limitation. This argument is not persuasive. The use of equations is a delicate matter in patent law. Claims directed toward equations themselves are not permitted under 35 USC 101. The use of equations is permitted when tied to in example a clear and definite result or product. In the current instance defining an equation as equal to zero and then saying that the result need only be close is an impermissible use of an equation. If the confines of the equation do not need to be adhered to, then applicant is in practical effect claiming the equation itself. In the current instance the matter is not one of permissibility under 35 USC 101, but rather 112 because the issue has to do with definiteness of the use of the equation. Again, if applicant wishes to define the permissible “close” then such a claim can be easily drafted to be clear and definite I.e. Equation is less than or equal to .1. 

Applicant asserts that variations in stiffness as a function of temperature of opposite signs is a definite limitation. This argument is not persuasive. The examiner understands what applicant means to say. The principle is known in the art of horology. See for instance Buhler (US 2009/0236782). The problem is that the phrase claimed doesn’t make any sense. Having variations in their angular stiffness as a function of temperature of opposite signs doesn’t have a definite meaning in this context. There are dozens if not hundreds of different combinations for providing opposite expansion and contraction of a balance spring to compensate for the temperature features of a spring due to expansion and contraction. In example a variation in angular stiffness is not a coefficient of thermal expansion. 

Applicant asserts that Fraessdorf doesn’t teach two spring portions. This argument is not persuasive. Fraessdorf has at least an inner curve portion and an outer curve portion. Each are selected according to “selecting the most appropriate spring portions among at least two batches or at least two sets of existing spring portions”. Each batch would include at least two spring portions and said portions are so selected from among a batch of at least two as claimed. 
Applicant asserts that Fraessdorf doesn’t teach “so that variations in angular stiffness of the spring portions as a function of temperature are able to thermo-compensate the oscillator”. This argument is not persuasive. This recitation sets forth no basis for ascertaining the value or methods of thermo-compensation, thus it is little more than a statement of intent. The disclosure of Fraessdorf is operable to measure and track time within a reasonable temperature range. The disclosure of Fraessdorf takes into consideration the time measurement accuracy and physical characteristics of the spring to achieve this end. Thus, Fraessdorf reasonably anticipates this limitation. 
Applicant asserts that Buhler doesn’t teach variations in angular stiffness due to temperature. This argument is not persuasive. Buhler provides two spring of opposite orientations to mitigate the variation in time measurement. This would include variations in stiffness due to temperature because the springs are selected to offset such errors paragraphs 6, 63.
Applicant asserts that Buhler discloses the springs having the same angular stiffness and thus not variations in stiffness due to temperature. This argument is not persuasive. The Buhler citation of paragraph 63 means that the stiffness properties of each spring are the same or similar. The springs do not have amazing properties where temperature would not affect them as temperature affects every other horological spring. See claims 7 and 8. The stiffness is the same to each other, not to temperature. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8, 9, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 8, 9 recites an equation summing a plurality of stiffness over values i. The variable i is however undefined. Thus the claim implies a summation over a variety of different values. This limitation is implied and not recited. Thus the scope of the claim(s) is/are indefinite. The other values such as E, f, alpha, s b and l require explicit definition in the claims in order to be properly definite. 
Claim 3, 8, and 9 recite an equation that equals 0 for values of angular stiffness Ci for each portion of the spring. The claims recite choosing spring portions are close to the angular stiffness Ci. This recitation is indefinite. Applicant invokes an equation strictly defining the values to be equal to zero and immediately muddies the scope of the claim to say the value 0 doesn’t need to be met that the system may merely be “close”. However, by invoking the presence of such distinct equation applicant implies a high standard that is merely implied and not fairly recited. If applicant wishes a standard of accuracy then it must be clear and distinct. In example the equation maybe be equal to .01 or less “ <= “. By invoking an equation with definiteness and immediately saying the limitations thereof aren’t to be followed applicant renders the claims indefinite under 35 USC 112.
Claims 5, 11 recites angular stiffness as a function of temperature of opposite signs. This is unclear. What does as a function of temperature of opposite signs mean? In example would two springs having the same angular stiffness have opposite signs if they were inverted in placed/orientation? The term is recited with insufficient clarity to make such a determination. A material cannot have inverted or negative stiffness. It is unclear what applicant means. Claims 5 and 11 are therefore indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10, 13, 15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fraessdorf (US 20180364645).
With regard to claim 1 Fraessdorf discloses a process for manufacturing a timepiece oscillator comprising a balance and at least two spring portions that are arranged in parallel, wherein the process comprises:
a. choosing the frequency f of the oscillator (“desired oscillation frequency” – abstract);
b. choosing a balance and at least two distinct (i.e. inner and outer coils) spring portions, by selecting the most appropriate spring portions among at least two batches or at least two sets of existing spring portions (abstract), so that the inertia of the balance and the angular stiffnesses of the spring portions allow an oscillator of chosen frequency f to be formed and so that the variations in angular stiffness of the spring portions as a function of temperature are able to thermo-compensate the oscillator (abstract);
c. assembling said chosen spring portions with the chosen balance (abstract).

With regard to claim 7 Fraessdorf discloses the process for manufacturing an oscillator as claimed in claim 1, wherein the spring portions have a shape of a turn segment, of one or more turns, of rectilinear blades, or of a combination of at least one turn segment and at least one turn, at least one turn segment and at least one rectilinear blade, at least one turn and at least one rectilinear blade, or at least one turn segment, at least one turn and at least one blade (3 figure 1).

With regard to claim 10 Fraessdorf discloses a timepiece oscillator manufactured using a process as claimed in claim 1, wherein the oscillator comprises a balance and a return spring comprising at least two spring portions that are arranged in parallel (coils figure 1).

With regard to claim 13 Fraessdorf discloses the oscillator as claimed in claim 10, wherein the at least two distinct portions have the shape of spiral springs, of turns, of rectilinear blades, or of a combination of at least one spiral spring and at least one turn, at least one spiral spring and at least one rectilinear blade, at least one turn and at least one rectilinear blade, or at least one spiral spring, at least one turn and at least one rectilinear blade (figure 1)

With regard to claim 15 Fraessdorf discloses the oscillator as claimed in claim 10, wherein the oscillator includes at least two distinct portions, which are arranged in parallel, comprising blades located in a same plane (figure 1)

With regard to claim 17 Fraessdorf discloses a timepiece, in particular a watch, wherein the timepiece comprises an oscillator as claimed in claim 10 (“watch” claim 1)

With regard to claim 19 Fraessdorf discloses the oscillator as claimed in claim 11, wherein the at least two distinct portions have the shape of spiral springs, of turns, of rectilinear blades, or of a combination of at least one spiral spring and at least one turn, at least one spiral spring and at least one rectilinear blade, at least one turn and at least one rectilinear blade, or at least one spiral spring, at least one turn and at least one rectilinear blade (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraessdorf (US 20180364645).
With regard to claim 2 Fraessdorf discloses the process for manufacturing an oscillator as claimed in claim 1, wherein the process comprises choosing the materials of the balance prior to the choosing the frequency the choosing the balance and spring portions and the assembling (paragraph 45 the material selection is laid out in the specification of the application and thus before the frequency and assembly steps.)
Fraessdorf does not disclose the material selection of the spring portions. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Fraessdorf’s method to include selecting a material prior to the frequency selection including both the balance and the spring. The reason for doing so would have been to balance the thermal expansion coefficients before adjusting frequency values so match the desired temperature.

Claims 3, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraessdorf (US 20180364645) in view of Carbon Ch 705127

With regard to claims 3, 8, and 9 Fraessdorf does not disclose the following equations or performing methods responsive thereto.

    PNG
    media_image1.png
    122
    268
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    80
    412
    media_image2.png
    Greyscale

Wherein CTE is the thermal coefficient of the Young’s Modulus of the spring portion I, alpha s, I is the thermal expansion coefficient of the spring portion I alpha bai is the thermal expansion coefficient of the balance.
The equations merely describe the inherent frequency of a horological spring system. Evidence is provided by Charbon CH 705127 that the equations are known in the art. As noted in the claims the equations do not need to be followed rigorously, but selections merely need to be “close”. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to choose a balance and measure or estimate the inertia and to determine at least one stiffness of a theoretical spring, and to subsequently select a real world spring with some value for the stiffness that in some way is close to the values of the above equations which are inherent to all springs, as taught by Charbon. The reason for doing so would have been to select a spring according to Fraessdorf’s design that is thermally stable, as taught by Charbon. 

Claims 4, 6, 12, 14, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraessdorf (US 20180364645) in view of Bossart (US 20170108831)
With regard to claim 4 (depends from claim 1) Fraessdorf does not disclose the claimed: wherein the balance is made of CuBe2.
Bossart teaches making a balance using CuBe2 – paragraph 22. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to form Fraessdorf’s balance from CuBe2, as taught by Bossart. The reason for doing so would have been to use a material with good thermal qualities as taught by Bossart. 

With regard to claim 6 (depends from claim 1) Fraessdorf does not disclose the claimed: wherein the spring portions are made of at least one material selected from the group consisting of single-crystal silicon whatever its crystal orientation, polysilicon, amorphous silicon, quartz, amorphous silicon oxide, doped silicon whatever the dopant type and concentration, alloys based on Fe—Ni possessing a positive CTE, and Nb—Zr—O alloys.
Bossart teaches making a spring from silicon – abstract, claim 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Fraessdorf’s spring from doped silicon, as taught by Bossart. The reason for doing so would have been to utilize the materials thermos compensation features, as taught by Bossart. 

With regard to claim 12 (depends from claim 1) Fraessdorf does not disclose the claimed: wherein the oscillator comprises at least two spring portions made of materials selected from the group consisting of single-crystal silicon whatever its crystal orientation, polysilicon, amorphous silicon, quartz, amorphous silicon oxide, doped silicon whatever the dopant type and concentration, allows based on Fe—Ni possessing a positive CTE, and Nb—Zr—O alloys.
Bossart teaches making a spring from silicon – abstract, claim 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Fraessdorf’s spring from doped silicon, as taught by Bossart. The reason for doing so would have been to utilize the materials thermos compensation features, as taught by Bossart. 

With regard to claim 14 (depends from claim 10) Fraessdorf does not disclose the claimed:
wherein the oscillator comprises at least one distinct portion that has a cross section that varies over a length of the distinct portion.
Bossart teaches at least one distinct portion that has a cross section that varies over a length of the distinct portion – figure 1, paragraph 32. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Fraessdorf’s spring with at least one distinct portion that has a cross section that varies over a length of the distinct portion, as taught by Bossart. The reason for doing so would have been provide zones of desirably flexing with appropriate thermal expansion features, as taught by Bossart. 

With regard to claim 18 (depends from claim 11) Fraessdorf does not disclose the claimed:
wherein the oscillator comprises at least two spring portions made of materials selected from the group consisting of single-crystal silicon whatever its crystal orientation, polysilicon, amorphous silicon, quartz, amorphous silicon oxide, doped silicon whatever the dopant type and concentration, alloys based on Fe—Ni possessing a positive CTE, and Nb—Zr—O alloys.
Bossart teaches making a spring from silicon – abstract, claim 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Fraessdorf’s spring from doped silicon, as taught by Bossart. The reason for doing so would have been to utilize the materials thermos compensation features, as taught by Bossart. 

With regard to claim 20 (depends from claim 1) Fraessdorf does not disclose the claimed:
wherein one or more of the spring portions have a cross section that varies over a respective length thereof.
Bossart teaches wherein one or more of the spring portions have a cross section that varies over a respective length thereof – figure 1, paragraph 32. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Fraessdorf’s spring with the spring portions have a cross section that varies over a respective length thereof, as taught by Bossart. The reason for doing so would have been provide zones of desirably flexing with appropriate thermal expansion features, as taught by Bossart.

Claims 5, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraessdorf (US 20180364645) in view of Buhler (US 2009/0236782).
With regard to claim 5 (depends from claim 1) Fraessdorf does not disclose the claimed: wherein the choosing the balance and spring portions comprises selecting at least two spring portions having variations in their angular stiffness Ci as a function of temperature of opposite signs.
Buhler teaches arranging two opposite springs to cancel out the time insensitive effects. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Fraessdorf’s spring as a double spring with opposite orientations as taught by Buhler. The reason for doing so would have been to increase the stability of the system by rendering the time sensitive values of the spring in opposite direction between a first and second spring. A reason for doing so would have been to negate the thermal expansion coefficients of each sub spring by rendering the effect in opposite to the first. 

With regard to claim 11 (depends from claim 10) Fraessdorf does not disclose the claimed:
wherein at least two of the spring portions have variations in their angular stiffness Ci as a function of temperature of opposite signs.
Buhler teaches arranging two opposite springs to cancel out the time insensitive effects. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Fraessdorf’s spring as a double spring with opposite orientations as taught by Buhler. The reason for doing so would have been to increase the stability of the system by rendering the time sensitive values of the spring in opposite direction between a first and second spring. A reason for doing so would have been to negate the thermal expansion coefficients of each sub spring by rendering the effect in opposite to the first. 

With regard to claim 16 (depends from claim 10) Fraessdorf does not disclose the claimed:
wherein the oscillator comprises an angular return spring including at least two distinct portions that are arranged in parallel and wherein the oscillator comprises at least two attachments to the balance arbor and/or at least two attachments to the frame of the timepiece movement.
Buhler teaches arranging two opposite springs to cancel out the time insensitive effects. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Fraessdorf’s spring as a double spring with opposite orientations as taught by Buhler including two attachments for the balance and two attachments for the frame as taught by Buhler. The reason for doing so would have been to increase the stability of the system by rendering the time sensitive values of the spring in opposite direction between a first and second spring. A reason for doing so would have been to negate the thermal expansion coefficients of each sub spring by rendering the effect in opposite to the first. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7-30-22
/SEAN KAYES/Primary Examiner, Art Unit 2844